*928OPINION AND ORDER
ROBERT P. PATTERSON, Jr., District Judge.
The Court denies plaintiff’s application dated March 4, 1991 to reopen this case on the grounds (1) that plaintiff was not served with the defendant’s motion to dismiss for lack of diversity, and (2) that diversity of citizenship in fact exists. Defendant’s motion papers contained an Affidavit of Service dated January 16, 1991 addressed to plaintiff at her present address. Furthermore, review of plaintiffs papers indicates that, although Ms. Fullerton is apparently now a resident of New York, the estate is a Massachusetts estate. Accordingly, there is lacking the requisite element of diversity for this Court to take jurisdiction of plaintiff’s claim. Furthermore, plaintiff acknowledges that, prior to the initiation of this suit, she initiated, and there is still pending, identical litigation against defendant in Massachusetts. The Massachusetts action alleges damages for malpractice by the defendant, an attorney, in connection with the probate and administration of the estate in Dukes County, Massachusetts, where decedent was a resident when she died. The Court deems plaintiff’s application as a motion to reargue. The motion is denied.
IT IS SO ORDERED.